Citation Nr: 1222555	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-12 858	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision which denied service connection for PTSD.  

Although the Veteran filed a claim for entitlement to service connection for PTSD in April 2008, evidence in the claims file shows that various psychiatric diagnoses have been rendered in this case including PTSD, major depressive disorder, bipolar disorder, a generalized anxiety disorder, and polysubstance abuse dependence disorder.  Concerning this, the Board notes that a claim should not necessarily be limited to the diagnosis identified by the Veteran, but rather VA should consider several factors in deciding what is encompassed by any given claim including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the RO adjudicated the claim specifically for PTSD, the Board has recharacterized the claim more broadly as one for service connection for an acquired psychiatric disorder to include PTSD as shown on the cover page of this remand.  

This case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required of him.


REMAND

Reason for Remand:  To obtain documents related to the Veteran's Social Security Administration (SSA) benefits; to obtain VA treatment records; and to afford the Veteran a VA examination with opinion.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

During a March 2009 VA joints examination; the examiner noted that the Veteran received SSA disability benefits.  When VA is on notice that there are SSA records that may be relevant to the issue or issues on appeal, it must obtain and consider these records.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  On remand, the AMC should obtain SSA records and associate them with the claims file.

In addition, the Veteran has asserted that he had treatment for substance abuse over the years, and he has indicated that he abused alcohol and other substances as a way of self-medicating his psychiatric disorder.  In a May 1991 VA Medical Record Report from the Sioux Falls VAMC, the physician indicates that the Veteran had been previously treated for alcoholism and drug abuse and was admitted for his gambling addiction.  Moreover, a "Service-Connected Admission Report", received by the RO in October 1992, indicates that the Veteran was admitted to the Sioux Falls VAMC for alcohol abuse and depression in October 1992.  However, the actual report of that period of hospitalization is not in the claims file.  On remand, the AMC should request all psychiatric treatment records from June 1981 to the present from the Sioux Falls VAMC.

Furthermore, the Board notes that, in addition to the treatment records obtained from the Sioux Falls VAMC, the RO obtained VA treatment notes dated from January 2007 to May 2009 from the VA Medical Centers in Omaha, Nebraska; Black Hills, South Dakota; and St. Cloud, Minnesota.  On remand, the AMC should request all psychiatric treatment records, if any, from these three facilities from May 2009 to the present and associate them with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Finally, the Board notes that the Veteran was not afforded a VA examination with regard to his claim for service connection for a psychiatric disability in this case.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards--"competent evidence," "evidence . . . indicat[ing]"," and "medical evidence").  

The types of evidence that 'indicates' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In this case, the Veteran asserts that he has a current psychiatric disorder which resulted from a personal assault he experienced during service.  Specifically, the Veteran has asserted that while he was in "drydock" in Long Beach, California, approximately from December 1979 to August 1980, he was sexually assaulted by a stranger after hitchhiking back to the Navy ship, the U.S.S. Buchanan, to which he was assigned.  He has asserted that this incident caused a psychiatric disorder or aggravated a psychiatric disorder that preexisted service.  With regard to aggravation, the Veteran has also alleged that he was sexually assaulted at age 12 by an older boy.

As to the first McLendon element, the Board notes that there is competent evidence of a current disability because medical records show diagnoses of various psychiatric disorders.  Concerning the third element, i.e., an indication that the disability may be associated with the Veteran's service or with another service-connected disability, the Board notes that there are VA treatment records in the claims file showing therapy and counseling for PTSD as a result of the Veteran's allegations of a sexual assault in service.

With regard to the second element, i.e., evidence establishing that an event, injury or disease occurred in service, the evidence consists of the Veteran's own statements that the rape in service occurred.  Concerning this, the Board notes that, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  38 C.F.R. § 3.304(f)(5) (emphasis added); see Patton v. West, 12 Vet. App. 272, 280 (1996); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  

With regard to alternative forms of evidence to corroborate the Veteran's account of the in-service assault, the Veteran's service treatment records show that he was treated from February to April 1978 in Alcohol Rehabilitation Drydock at the Naval Air Station in Pensacola, Florida.  In September 1978, he was seen in an emergency room where it was noted that he had alcohol on his breath.  In January 1979, he was admitted to the Naval Alcohol Rehabilitation Center at the Naval Air Station in Jacksonville, Florida.  In January 1979, he was assigned to the U.S.S. Buchanan.  In July 1979, he was treated for alcohol abuse at the Naval Regional Medical Center, Japan.  The Veteran's service personnel records also reflect disciplinary problems during service, some of which involved alcohol intoxication.  The disciplinary problems, like the treatment for alcohol abuse, were all dated before assignment to the Buchanan in January 1979.  In this regard, the Board notes that alcohol abuse does not appear to have resulted from the alleged sexual assault which the Veteran has stated took place on his way back to the Buchanan because he was treated several times for alcohol abuse before being assigned to the ship.

Nevertheless, given that the Veteran is being treated for PTSD by VA; given the documentation of alcohol abuse in service; and given the Veteran's alternative contention that the alleged sexual assault in service aggravated a preexisting psychiatric condition, the Board concludes that on remand the AMC should schedule the Veteran for a VA examination to determine the exact nature and etiology of any current psychiatric disorders found because presently there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon, 20 Vet. App. at 86.

Accordingly, the case is REMANDED for the following action:

1.  In a May 1991 VA Medical Record Report from the Sioux Falls VAMC, the physician indicates that the Veteran had been previously treated for alcoholism and drug abuse and a "Service-Connected Admission Report", received by the RO in October 1992, indicates that the Veteran was admitted to the Sioux Falls VAMC for alcohol abuse and depression in October 1992.  However, the actual report of the October 1992 period of hospitalization is not in the claims file.  Therefore, the AMC/RO should request all psychiatric and substance abuse treatment records from June 1981 to the present from the Sioux Falls VAMC including the October 1992 hospitalization report.

2.  The AMC must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his psychiatric disorder.  The RO must then attempt to obtain copies of the related medical records that are not already in the claims folder, to include VA medical records from the VA Medical Centers in Omaha, Nebraska; Black Hills, South Dakota; and St. Cloud, Minnesota dated from May 2009 to the present.

3.  The AMC must obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning the claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

4.  Thereafter, the Veteran must be afforded an appropriate VA psychiatric examination to determine the etiology of any acquired psychiatric disorders found.  The claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should identify and examine all records indicating any signs/indicators or change of behavior or performance subsequent to the claimed assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence to changes.  

Based upon these findings, the examiner is asked to opine whether it is at least as likely as not (at least a 50 percent probability) that any in-service assault described by the Veteran occurred, to include his report of being raped by a civilian sometime between December 1979 and August 1980.  If it is concluded that such an incident of personal assault took place, the examiner should provide an opinion as to whether it is at least as likely as not that any identified mental disorder(s) is/are the result of the Veteran' s service, to include the alleged sexual assault.

Alternatively, the examiner is asked to provide an opinion as to whether there is evidence, given the Veteran's alternative contention that he was sexually assaulted prior to service, that a psychiatric disorder preexisted service.  If such a disorder preexisted service, the examiner is asked to provide an opinion as to whether any preexisting disorder was permanently aggravated beyond the normal progression of the disease during the Veteran's service, to include the alleged sexual assault.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; or other testing is needed. In so doing, the examiner should also identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.

5.  The AMC must review the examination report to ensure that the above actions have been met.  If not, appropriate action must be taken to remedy any such deficiencies.

6.  After completing the above actions, and any other development as may be indicated, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



